Exhibit AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF RHODE ISLAND LFG GENCO, LLC THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”) is made effective as of November 17, 2008 by Rhode Island LFG Genco, LLC, a Delaware limited liability company (the “Company”), Ridgewood Olinda, LLC, a Delaware limited liability company (“Olinda”), Ridgewood Electric Power Trust III, a Delaware statutory trust (“Trust III”), Ridgewood Electric Power Trust IV, a Delaware statutory trust (“Trust IV”) and Ridgewood Power B Fund/Providence Expansion, a Delaware statutory trust (“Power B”) (together with their successors and permitted assigns, collectively, the “Members”), and Ridgewood Renewable Power LLC, a limited liability company organized in the State of New Jersey (the “Manager”). WHEREAS, the Certificate of Formation of the Company was filed with the Delaware Secretary of State on October 23, 2007 pursuant to the Delaware Limited Liability Company Act, as amended (the “Act”) and the Members entered into a Limited Liability Company Agreement for the Company dated as of August 19, 2008 (the “Original LLC Agreement”); and WHEREAS, the Members wish to amend and restate the Original LLC Agreement to reflect a change in the interests held by the Members in the Company pursuant to the terms of the Contribution Agreement dated as of the date hereof among the Members, among other changes (the “Contribution Agreement”); and NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions contained herein, the parties agree as follows: ARTICLE I ORGANIZATION 1.1 Organization.The Company was initially formed by the filing of a Certificate of Formation with the Secretary of State of the State of Delaware on October 23, 2007 pursuant to the Act.The original Certificate of Formation states that the registered agent and office of the Company in Delaware shall initially be c/o CT Corporation System, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801.The Certificate of Formation may be restated by the Manager (as hereinafter defined) as provided in the Act or amended by the Manager with respect to the address of the registered office of the Company in Delaware or the name and address of the registered agent of the Company in Delaware or to make corrections required by the Act.Other additions or amendments of the Certificate of Formation shall be authorized by the Members as provided in Section 2.5.The Certificate of Formation as so amended from time to time is referred to herein as the “Certificate.” 1.2 Purposes and Powers.Unless the Manager otherwise determines and subject to the provisions of Section 2.5, the Company shall have authority to engage in any lawful business, purpose or activity permitted by the Act, and it shall possess and may exercise all of the powers and privileges granted by the Act or which may be exercised by any person, together with any powers incidental thereto, so far as such powers or privileges are necessary or convenient to the conduct, promotion or attainment of the business purposes or activities of the Company, including without limitation, the powers to: (a)own and manage some or all of the operations of a landfill gas fired electric generating facility to be located in the town of Johnston, Rhode Island; (b)conduct its business and operations in any state or territory of the United States or in any foreign country or jurisdiction; (c)purchase, receive, take, lease or otherwise acquire, own, hold, improve, maintain, use or otherwise deal in and with, sell, convey, lease, exchange, transfer or otherwise dispose of, mortgage, pledge, encumber or create a security interest in all or any of its real or personal property, or any interest therein, wherever situated; (d)borrow or lend money or obtain or extend credit and other financial accommodations, to invest and reinvest its funds in any type of security or obligation of or interest in any public, private or governmental entity, and to give and receive interests in real and personal property as security for the payment of funds so borrowed, loaned, or invested; (e)make contracts, including contracts of insurance, incur liabilities and give guaranties, whether or not such guaranties are in furtherance of the business and purposes of the Company, including without limitation, guaranties of obligations of other persons who are interested in the Company or in whom the Company has an interest; (f)appoint one or more managers of the Company, to employ officers, employees, agents and other persons, to fix the compensation and define the duties and obligations of such personnel, to establish and carry out retirement, incentive and benefit plans for such personnel, and to indemnify such personnel to the extent permitted by this Agreement and the Act; (g)indemnify any person in accordance with the Act or otherwise to the extent not prohibited by the Act or other applicable law; (h)to make donations irrespective of benefit to the Company for the public welfare or for community, charitable, religious, educational, scientific, civic or similar purposes; and (i)institute, prosecute, and defend any legal action or arbitration proceeding involving the Company, and to pay, adjust, compromise, settle, or refer to arbitration any claim by or against the Company or any of its assets. 1.3 Principal Place of Business.The Company’s primary address shall initially be c/o Ridgewood Renewable Power LLC, 947 Linwood Avenue, Ridgewood, New Jersey 07450.The Manager may, after giving notice to the Members (as defined herein), establish and change the Company’s principal place of business.The Manager may, in its sole discretion, cause the Company to establish other places of business. - 2 - 1.4 Reservation of Management of
